Citation Nr: 1123417	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-05 278	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU) prior to May 2, 2007.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran, who was the Appellant in this case, served on active duty with the United States Air Force from August 1990 to August 1994, and with the United States Army from February 1997 to February 2003 and April 2003 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The Veteran subsequently relocated, and the Seattle, Washington, RO assumed jurisdiction over the file.

In a November 2009 decision by a Decision Review Officer (DRO), VA granted entitlement to a schedular 100 percent evaluation for service connected major depressive disorder, effective from May 2, 2007.  The RO acknowledged in that decision that this award rendered moot the claim for TDIU from May 2, 2007; the claim for TDIU prior to that date remained pending.  Neither the Veteran, his representative, nor any next friend has withdrawn that issue from appeal.

In January 2010, VA issued a rating decision granting service connection for a seizure disorder.  This was a full grant of the benefit sought on appeal, and no further question remains for consideration by the Board with respect to that issue.


FINDING OF FACT

On May 23, 2011, the Board was notified by the Seattle RO that the Veteran died in April 2011.



CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


